In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 14-1029V
                                  Filed: December 4, 2015

*************************                                  UNPUBLISHED
SANDRA and REUBEN CALIXTO,                  *
Parents of D.C., a minor,                   *
                                            *              Special Master Hamilton-Fieldman
                      Petitioners,          *
                                            *
v.                                          *              Petitioners’ Motion for Dismissal
                                            *              Decision; Hepatitis B (“Hep B”)
SECRETARY OF HEALTH                         *              Vaccine; Pancytopenia; Aplastic
AND HUMAN SERVICES,                         *              Anemia.
                                            *
                      Respondent.           *
*************************
Edward Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioners.
Adriana Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

        On October 23, 2014, Sandra and Reuben Calixto (“Petitioners”) filed a petition for
compensation on behalf of their son, D.C., under the National Childhood Vaccine Injury Act of
1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioners alleged that the
administration of a Hepatitis B (“Hep B”) vaccine on April 5, 2012 caused D. C. to suffer from
pancytopenia and severe transfusion-dependent aplastic anemia. The undersigned now finds that
the information in the record does not show entitlement to an award under the Program.

        On December 2, 2015, Petitioners filed a Motion for a Decision Dismissing their Petition.
According to the motion, “[a]n investigation of the facts and science supporting this case has
demonstrated to Petitioners that at this time they will be unable to prove that their child is
entitled to compensation in the Vaccine Program.” Petitioners further state that they understand
that a dismissal decision will result in a judgment against them, and that such a judgment will
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
end all of their rights in the Vaccine Program.

       To receive compensation under the Vaccine Act, Petitioners must prove either 1) that
D.C. suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to his vaccination, or 2) that he suffered an injury that was actually caused by a
vaccine. See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not
uncover any evidence that D.C. suffered a “Table Injury.” Further, the record does not contain a
medical expert’s opinion or any other persuasive evidence indicating that his injuries were
caused by a vaccination. 2

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioners, however, have offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                      /s/Lisa D. Hamilton-Fieldman
                                                      Lisa D. Hamilton-Fieldman
                                                      Special Master




2
 On October 7, 2015, Petitioners filed an expert report authored by Dr. Clinton F. Merrill, Jr.,
MD. Dr. Merrill’s report addressed the timing of onset of D.C.’s injury; Dr. Merrill did not
opine in favor of causation.




                                                  2